Citation Nr: 1526623	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-25 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1975 to September 1977 and has subsequent periods of service with the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which determined that the Veteran is not entitled to educational assistance benefits under the Post-9/11 GI Bill because he does not have sufficient qualifying active duty service after September 10, 2001.


FINDING OF FACT

During the periods October 2006 to September 2009 and November 2009 to September 2012, the Veteran's Army National Guard service involved active duty special work for operational purposes.


CONCLUSION OF LAW

The Veteran's Army National Guard service during periods October 2006 to September 2009 and November 2009 to September 2012 satisfies the statutory definition for active duty under Chapter 33, Title 38, United States Code; for the purpose of calculating his educational benefit.  38 U.S.C.A. §§ 3301, 3311 (West 2014); 38 C.F.R. § 21.9520 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks educational benefits payable under Chapter 33 (or the post-9/11 GI Bill), which was established for "individuals who served on active duty after September 10, 2001," and was made effective in August 2009.  38 C.F.R. § 21.9500 (2014).  As acknowledged previously, his basic eligibility for Chapter 33 benefits turns on whether he served on "active duty."

For the Post-9/11 GI Bill, creditable active duty has various meanings.  For members of the regular components of the Armed forces, qualifying active duty service is full time duty other than active duty for training.  38 U.S.C.A. § 3301(1)(A) (West 2014).  For members of the reserve components of the Armed Forces, qualifying active duty includes service on active duty under a call or order to active duty under section 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10.  See 38 U.S.C.A. § 3301(1)(B).  For members of the Army National Guard of the United States or the Air National Guard of the United States, in addition to service described above for members of the regular and reserve components of the Armed Forces, qualifying active duty includes full-time service (i) in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or (ii) in the National Guard under section 502(f) of title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  See 38 U.S.C.A. § 3301(1)(C).

Notably, operational or support duties that are performed under "active duty for special work" (ADSW) are considered active duty, but such duty for training purposes is not considered active duty.  See M21-1MR, Part III, Subpart v, 4.C.16.k, Note.  To that point, the Board notes that VAOPGCPREC 25-90 concluded that temporary service for purposes other than training could be defined as active duty, not active duty for training.  Further, Department of Defense (DoD) Directive 1215.6 defines ADSW as a tour of active duty to fulfill support requirements.  

Here, the record shows that the Veteran served in the Army National Guard after September 10, 2001.  Specifically, the record documents the following relevant periods of National Guard service: March 2002 to June 2002, October 2002, March 2003 to September 2005, October 2006 to September 2012, and November 2012 to May 2014.

A Certificate of Release or Discharge from Active Duty (DD Form 214) and corrective form DD Form 215 that apply to the period from October 2006 to September 2009 indicate that the Veteran was ordered to active duty for "operational support" for that period.  A DD Form 214 for the period November 2009 to September 2012 indicates that the Veteran was ordered to active duty for "operational support" for that period as well.
 
An August 2013 information request response from DoD indicates that these specific periods (October 2006 to September 2009 and November 2009 to September 2012) are not Chapter 33 qualifying periods because the Veteran had "active duty special work" (ADSW) status at that time.

However, in light of evidence that shows that the Veteran had ADSW for operational support after September 10, 2001, the Board finds that the Veteran is eligible for post-9/11 GI Bill educational benefits because he has qualifying active service.  VAOPGCPREC 25-90; M21-1MR, Part III, Subpart v, 4.C.16.k, Note.


ORDER

Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code, is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


